Case 2:20-cv-06503-RGK-JDE Document 67-2 Filed 05/07/21 Page 1 of 4 Page ID #:994




    1 Jordan Susman, Esq. (SBN 246116)
        jsusman@nolanheimann.com
    2   Margo Arnold, Esq. (SBN 278288)
        marnold@nolanheimann.com
    3   NOLAN HEIMANN LLP
        16133 Ventura Boulevard, Suite 820
    4   Encino, California 91436
        Telephone: (818) 574-5710
    5   Facsimile: (818) 574-5689
    6 Attorneys for Plaintiffs Clint Eastwood
        and Garrapata, LLC
    7
                           UNITED STATES DISTRICT COURT
    8
                          CENTRAL DISTRICT OF CALIFORNIA
    9
      CLINT EASTWOOD, an individual;       ) Case No.: 2:20-cv-06503-RGK-JDE
   10
      GARRAPATA, LLC, a California limited )
   11 liability company,                   ) DECLARATION OF CLINT
                    Plaintiffs,            ) EASTWOOD IN SUPPORT OF
   12
                                           ) MOTION FOR DEFAULT
   13         vs.                          ) JUDGMENT AGAINST
                                           ) DEFENDANT MEDIATONAS
   14 MEDIATONAS UAB, a Lithuanian
                                           )
   15 private limited company DOES 2-30,   ) Date: June 7, 2021
      inclusive,                           ) Time: 9:00 a.m.
   16
                                           ) Place: Roybal Federal Building
   17               Defendants.            )        and U.S. Courthouse
   18
                                           )        255 East Temple Street
                                           )        Courtroom 850, 8th Floor
   19                                      )        Los Angeles, California 90012
   20
                                           )
                                           )
   21                                      )
   22                                      )
                                           )
   23                                      )
   24                                      )

   25
   26
   27
   28

                                          DECLARATION
Case 2:20-cv-06503-RGK-JDE Document 67-2 Filed 05/07/21 Page 2 of 4 Page ID #:995




    1        I, Clint Eastwood, declare:
    2        1.     I have personal knowledge of the facts in this declaration, and if
    3 called as a witness, I would testify competently to these facts.
    4        2.     I have assigned to Garrapata, LLC all rights of publicity in my name,
    5 image, likeness, and persona for all purposes, other than those related to the
    6 promotion and exploitation of the motion pictures I make. I have never licensed
    7 my name, persona, or likeness for the promotion or sale of CBD products.
    8        3.     I do not use CBD products. I do not attribute my health and/or
    9 successful career to the use of CBD products. I have not developed nor announced
   10 a line of CBD products. I never claimed that making or distributing CBD products
   11 would be the next step in my career. I have no plans to step away from my career
   12 in the entertainment industry. I did not start a purported CBD business in 2015, or
   13 at any time, as a passion project. No film studio has expressed any anger or
   14 displeasure with me for spending time making CBD products, as I have no
   15 involvement in the manufacture, distribution or selling of any CBD products. No
   16 film studios ever gave me an ultimatum of any kind related to work I am
   17 purportedly doing with CBD products, because I have no involvement in the
   18 manufacture, distribution or selling of any CBD products. No pharmaceutical
   19 company has expressed any anger or displeasure with me for spending time
   20 making CBD products, as I have no involvement in the manufacture, distribution
   21 or selling of any CBD products. I have never provided any CBD products to other
   22 persons. I have no connection of any kind to the online sale (or any sale) of CBD
   23 products.
   24        4.     Through my work as an actor, director, and producer for more than 65
   25 years, and through my civil service, including service in the U.S. Army and as the
   26 elected Mayor of Carmel-by-the-Sea, I believe I have earned a reputation for hard
   27 work, integrity, honesty, and public service. These are some of my core values.
   28

                                            DECLARATION
Case 2:20-cv-06503-RGK-JDE Document 67-2 Filed 05/07/21 Page 3 of 4 Page ID #:996




    1        5.     With the exception of a special Super Bowl television commercial in
    2 2012 (“Halftime in America”) themed around America’s resilience and recovery

    3 from the Great Recession, I have not endorsed or lent my name or image to any

    4 third party products. Halftime in America was not intended to sell cars but to be a

    5 message about job growth and the spirit of America. As such, I donated my fee for

    6 the commercial to charity. I believe that Halftime in America was consistent with

    7 my values and reputation.

    8        6.     In or about Spring of 2020, when I first saw a copy of the defamatory
    9 “article” that is the basis for this lawsuit, I was shocked and angry because of my

   10 strong opposition to lending my name to ads or endorsements. These feelings

   11 grew because the fraudulent “article” spread vicious lies about me professionally,

   12 and its dissemination through email spam was unseemly. I am aware that my

   13 representatives received inquiries from people asking if the false statements in the

   14 fraudulent “article” were true, and whether I was leaving my career as a

   15 filmmaker. Put simply, the defamatory “article” is garbage, and it has caused me

   16 emotional distress and caused lasting damage to my reputation and the goodwill I

   17 have built over my life and career. It further angers to know that the defamatory

   18 “article” continues to circulate on the internet and will be seen by my friends,

   19 family, and people I work with long after this lawsuit is complete.

   20        7.     I am aware that there are many internet scams that illegally profit off
   21 the names and likenesses of celebrities. It was important for me to bring this

   22 lawsuit to vindicate my name and reputation, and to forcefully put an end to people

   23 illegally profiting off my name and goodwill.

   24        8.     The damages I have requested are reasonable and necessary to
   25 compensate me for the value of Mediatonas’ use of my name and likeness, to

   26 compensate me for the harm done to my reputation, and to punish Mediatonas and

   27 deter it from engaging in illegal actions in the future.

   28
                                               -2-
                                             DECLARATION
Case 2:20-cv-06503-RGK-JDE Document 67-2 Filed 05/07/21 Page 4 of 4 Page ID #:997
